DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s amendment filed 07/26/2022.  Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 101
Applicant’s amendment to claims 19-20 overcomes the previous rejection under 35 U.S.C. 101.  The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 10-11 and 17-20 overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Son (U.S. 2007/0242037 A1) in view of Liu et al. (U.S. 2016/0291731 A1).

Claim 1, Son teaches:
An electronic device (Son, Paragraph [0025], The electronic housing 110 is utilized for an electronic device.) comprising: 
a housing (Son, Fig. 1: 110); 
at least one first pair of conductive plates coupled to the housing (Son, Fig. 1: 116, 122, Paragraph [0025], A capacitance is measured between the conductive inside surface 116 and the second conductive layer 122.  The conductive inside surface 116 and second conductive layer 122 are thus functionally equivalent to a first pair of conductive plates.) and electrically isolated by a dielectric material (Son, Paragraph [0026], Various dielectric compressible structures can be placed between the two conductive layers.), the at least one first pair of conductive plates positioned to change relative orientation in relation to mechanical force that deforms the housing (Son, Paragraph [0025], When a user applies force to the section having the conductive layers, the housing deflects down, which changes the capacitance between the two conductive layers.); 
a capacitance measuring circuit communicatively coupled to the conductive plates (Son, Paragraph [0034], The plurality of electrodes are connected to a capacitance measuring circuit.), and which:
identifies a first capacitance of the at least one first pair of conductive plates associated with the housing being in a normal state (Son, Paragraph [0025], The measured capacitance between the inside surface 116 and the second conductive layer 122 prior to the user applying force to that section is interpreted as a first capacitance during a normal state.); 
detects a first change in capacitance from the first capacitance to a second capacitance of the at least one first pair of conductive plates (Son, Paragraph [0025], When the user applies force on the section and changes the capacitance between the two conductive layers, the capacitance effectively changes from the first capacitance to the second capacitance.); 
compares the first change in capacitance to a threshold (Son, Paragraph [0025], The change in capacitance coincides with a level of force applied to the housing.  It would have been obvious to one of ordinary skill in the art for the change of capacitance to be compared to a threshold of 0, i.e. any change in capacitance is indicative of a force applied.); and 
in response to the first change exceeding the threshold, generates an input signal (Son, Paragraph [0025], In response to the change on capacitance, an input signal is generated for the electronic device.).
Son does not specifically teach:
At least one capacitive driver electrically coupled to the at least one pair of conductive plates;
a controller communicatively coupled to the capacitive driver, and which: 
detects, via the at least one capacitor driver; and 
in response to the first change exceeding the threshold, generates a notification.
Liu teaches:
At least one capacitive driver electrically coupled to the at least one pair of conductive plates (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.);
a controller communicatively coupled to the capacitive driver (Liu, Fig. 21: 2100, Paragraphs [0170] and [0180], The SoC package 2100 is connected to one or more sensor arrays 2122, including the capacitive sensors 402 (see Liu, Fig. 4).), and which: 
detects, via the at least one capacitor driver (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.); and 
in response to the first change exceeding the threshold, generates a notification (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son by integrating the teaching of the adaptive enclosure as taught by Liu.
The motivation would be better detect user interaction to avoid unintended screen rotations as well as detecting false touch events (see Liu, Paragraphs [0012] and [0015]).

Claim 3, Son in view of Liu further teaches:
The electronic device of claim 1, wherein the dielectric material comprises a malleable material that is deformed by a mechanical shear force that imparts a change in one of relative distance and alignment of each conductive plate of at least the first pair of conductive plates (Son, Paragraphs [0025-0026], The dielectric compressible structures accommodate for the changes in distance between the inside surface 116 and the second conductive layer 122, and are therefore malleable, i.e. capable of being shaped.), each conductive plate having a rigid structure that maintains dimensional integrity when deformation of the malleable material occurs (Son, Paragraphs [0025-0026], It would have been obvious to one of ordinary skill in the art, at the time of filing, for both the inside surface 116 and the second conductive layer 122 to maintain their dimensional integrity such that the electronic device and its housing does not become incapable of performing its intended functions.).

Claim 4, Son in view of Liu further teaches:
The electronic device of claim 1, wherein the housing comprises a housing skin attached to a frame, each conductive plate of the at least first pair of conductive plates are respectively attached to the housing skin and the frame (Son, Fig. 1, Paragraph [0025], The inside surface 116 is attached to the input housing zone 110, which is functionally equivalent to a housing skin.  The second conductive layer 122 is attached to a rigid base 120, which is functionally equivalent to a frame.  As can be seen in Fig. 1, the housing zone 110 (and ridge 112 of the housing zone 110) are connected to rigid base 120.).

Claim 5, Son in view of Liu further teaches:
The electronic device of claim 4, wherein the dielectric material comprises an air space between the housing skin and the frame (Son, Paragraph [0010], Air may be used as a layer of non-conductive material between the conductive layers.).

Claim 6, Son in view of Liu further teaches:
The electronic device of claim 1, further comprising: a housing skin attached to the frame (Son, Fig. 1, Paragraph [0025], The inside surface 116 is attached to the input housing zone 110, which is functionally equivalent to a housing skin.); and 
a protective cover received on the housing skin and that comprises at least one conductive plate of each one of the at least the first and the second pairs of conductive plates (Son, Fig. 1, Paragraph [0025], The inside surface 116 is attached to the input housing zone 110, which is functionally equivalent to a housing skin, and the interior portion of the input housing zone 110 which connects to the inside surface 116 is functionally equivalent to a protective cover received on the housing skin.).

Claim 7, Son in view of Liu further teaches:
The electronic device of claim 1, further comprising: 
at least one second pair of conductive plates coupled to an opposite side of the housing to the at least one first pair of conductive plates (Son, Fig. 1, The first pair of conductive plates is on the left side of Fig. 1, whereas a second pair of conductive plates are on the right side of Fig. 1, which is effectively an opposite side of the housing.), the at least one second pair of conductive plates (Son, Fig. 1: 116, 122, Paragraph [0025], A capacitance is measured between the conductive inside surface 116 and the second conductive layer 122.  The conductive inside surface 116 and second conductive layer 122 of the right side of the housing of Fig. 1 are thus functionally equivalent to a second pair of conductive plates.) electrically isolated by a dielectric material (Son, Paragraph [0026], Various dielectric compressible structures can be placed between the two conductive layers.), the at least one second pair of conductive plates positioned to change relative orientation in relation to bending of the housing (Son, Paragraph [0025], When a user applies force to the section having the conductive layers, the housing deflects down, which changes the capacitance between the two conductive layers.  As shown by dashed lines 114 in Fig. 1, the outer portion of the housing may be bent.); 
at least one second capacitive driver electrically coupled to the at least one second pair of conductive plates (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.), wherein: 
the controller is communicatively coupled to the at least one second capacitive driver (Liu, Fig. 21: 2100, Paragraphs [0170] and [0180], The SoC package 2100 is connected to one or more sensor arrays 2122, including the capacitive sensors 402 (see Liu, Fig. 4).), and the controller: 
identifies a third capacitance of the at least one second pair of conductive plates with the housing being in normal state (Son, Paragraph [0025], The measured capacitance between the inside surface 116 and the second conductive layer 122 of the rightmost portion of Fig. 1, prior to the user applying force to that section is interpreted as a third capacitance during a normal state.); 
detects, via the at least one second capacitor driver (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.), a second change in capacitance from the third capacitance to a fourth capacitance of the at least one second pair of conductive plates (Son, Paragraph [0025], When the user applies force on the section and changes the capacitance between the two conductive layers, the capacitance effectively changes from the third capacitance to the fourth capacitance.); 
identifies one of a first direction and a second direction of bending based on the first and the second changes (Son, Fig. 1, Paragraph [0025], The direction of bending is the direction away from the normal undeflected state identified by dashed lines 114.); and 
associates the threshold with the identified one of the first and the second direction of bending (Son, Paragraph [0025], The change in capacitance coincides with a level of force applied to the housing to cause the housing to bend in the direction as indicated in Fig. 1.).

Claim 9, Son in view of Liu further teaches:
The electronic device of claim 1, wherein the controller: 
identifies an amount of mechanical force based on the first change in capacitance (Son, Paragraph [0025], The degree of deflection can be detected by the circuit to detect the level of force applies to the housing.); and 
generates the notification that indicates the amount of mechanical force (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.).

Claim 10, Son in view of Liu further teaches:
The electronic device of claim 1, further comprising: 
a user interface device communicatively coupled to the controller (Liu, Fig. 21: 2124, One example user interface device is a display.)
at least one second pair of conductive plates comprises more than one pair of conductive plates physically aligned to detect the mechanical force at corresponding points on the housing (Son, Fig. 1, The first pair of conductive plates is on the left side of Fig. 1, whereas a second pair of conductive plates are in the middle and on the right side of Fig. 1, which is effectively at corresponding points on the housing.); 
the at least one capacitive driver comprises more than one capacitive drivers that are respectively electrically coupled to different pairs of conductive plates (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.); and 
the controller: 
associates capacitance received from each one of the more than one capacitor drivers with a corresponding section of the housing (Son, Fig. 1, Paragraph [0025], In the example of Fig. 1, the capacitance may be sensed by one of the three displayed pairs of conductive layers.); 
generates a second notification of a first user input to the user interface device in response to detecting mechanical force exerted at a first point of more than one point (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.  For example, Fig. 6 indicates a plurality of touch points of the user.); and 
generate a third notification of a second user input to the user interface device in response to detecting mechanical force exerted at a second point of the more than one point (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.  For example, Fig. 6 indicates a plurality of touch points of the user.).

Claim 12, Son teaches:
A method comprising: 
identifying a first capacitance of at least one first pair of conductive plates associated with a housing of an electronic device being in a normal state (Son, Paragraph [0025], The measured capacitance between the inside surface 116 and the second conductive layer 122 prior to the user applying force to that section is interpreted as a first capacitance during a normal state.), the at least one first pair of conductive plates coupled to the housing (Son, Fig. 1: 116, 122, Paragraph [0025], A capacitance is measured between the conductive inside surface 116 and the second conductive layer 122.  The conductive inside surface 116 and second conductive layer 122 are thus functionally equivalent to a first pair of conductive plates.) and electrically isolated by a dielectric material (Son, Paragraph [0026], Various dielectric compressible structures can be placed between the two conductive layers.), the at least one first pair of conductive plates positioned to change relative orientation in relation to mechanical force that deforms the housing (Son, Paragraph [0025], When a user applies force to the section having the conductive layers, the housing deflects down, which changes the capacitance between the two conductive layers.); 
detecting a first change in capacitance from the first capacitance to a second capacitance of the at least one first pair of conductive plates (Son, Paragraph [0025], When the user applies force on the section and changes the capacitance between the two conductive layers, the capacitance effectively changes from the first capacitance to the second capacitance.); 
comparing the first change in capacitance to a threshold (Son, Paragraph [0025], The change in capacitance coincides with a level of force applied to the housing.  It would have been obvious to one of ordinary skill in the art for the change of capacitance to be compared to a threshold of 0, i.e. any change in capacitance is indicative of a force applied.); and 
in response to the first change exceeding the threshold, generates an input signal (Son, Paragraph [0025], In response to the change on capacitance, an input signal is generated for the electronic device.).
Son does not specifically teach:
Detecting, via at least one capacitor driver coupled to the at least one pair of conductive plates;
in response to the first change exceeding the threshold, generating a notification.
Liu teaches:
Detecting, via the at least one capacitor driver (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.) coupled to the at least one pair of capacitive sensors (Liu, Fig. 4: 402, Paragraph [0082]); and 
in response to the first change exceeding the threshold, generating a notification (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son by integrating the teaching of the adaptive enclosure as taught by Liu.
The motivation would be better detect user interaction to avoid unintended screen rotations as well as detecting false touch events (see Liu, Paragraphs [0012] and [0015]).

Claim 14, Son in view of Liu further teaches:
The method of claim 12, further comprising: 
identifying a third capacitance of at least one second pair of conductive plates with the housing being in normal state (Son, Paragraph [0025], The measured capacitance between the inside surface 116 and the second conductive layer 122 of the rightmost portion of Fig. 1, prior to the user applying force to that section is interpreted as a third capacitance during a normal state.), the at least one second pair of conductive plates coupled to an opposite side of the housing to the at least one first pair of conductive plates (Son, Fig. 1, The first pair of conductive plates is on the left side of Fig. 1, whereas a second pair of conductive plates are on the right side of Fig. 1, which is effectively an opposite side of the housing.), the at least one second pair of conductive plates (Son, Fig. 1: 116, 122, Paragraph [0025], A capacitance is measured between the conductive inside surface 116 and the second conductive layer 122.  The conductive inside surface 116 and second conductive layer 122 of the right side of the housing of Fig. 1 are thus functionally equivalent to a second pair of conductive plates.) electrically isolated by a dielectric material (Son, Paragraph [0026], Various dielectric compressible structures can be placed between the two conductive layers.), the at least one second pair of conductive plates positioned to change relative orientation in relation to bending of the housing (Son, Paragraph [0025], When a user applies force to the section having the conductive layers, the housing deflects down, which changes the capacitance between the two conductive layers.  As shown by dashed lines 114 in Fig. 1, the outer portion of the housing may be bent.); 
detecting, via at least one second capacitor driver electrically coupled to the at least one second pair of conductive plates (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.), a second change in capacitance from the third capacitance to a fourth capacitance of the at least one second pair of conductive plates (Son, Paragraph [0025], When the user applies force on the section and changes the capacitance between the two conductive layers, the capacitance effectively changes from the third capacitance to the fourth capacitance.); and 
identifying one of a first direction and a second direction of bending based on the first and the second changes (Son, Fig. 1, Paragraph [0025], The direction of bending is the direction away from the normal undeflected state identified by dashed lines 114.); and
 associating the threshold with the identified one of the first and the second direction of bending (Son, Paragraph [0025], The change in capacitance coincides with a level of force applied to the housing to cause the housing to bend in the direction as indicated in Fig. 1.).

Claim 16, Son in view of Liu further teaches:
The method of claim 12, further comprising: 
identifying an amount of mechanical force based on the first change in capacitance (Son, Paragraph [0025], The degree of deflection can be detected by the circuit to detect the level of force applies to the housing.); and 
generating the notification that indicates the amount of mechanical force (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.).

Claim 17, Son in view of Liu further teaches:
The method of claim 12, further comprising: 
associating capacitance received from each one of more than one capacitor drivers with a corresponding section of the housing (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.), the at least one second pair of conductive plates comprises more than one pair of conductive plates physically aligned to detect the mechanical force at corresponding points on the housing (Son, Fig. 1, The first pair of conductive plates is on the left side of Fig. 1, whereas a second pair of conductive plates are in the middle and on the right side of Fig. 1, which is effectively at corresponding points on the housing.), the more than one capacitive drivers are respectively electrically coupled to different pairs of conductive plates (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.); 
generating a second notification of a first user input to a user interface device in response to detecting mechanical force exerted at a first point of more than one point (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.  For example, Fig. 6 indicates a plurality of touch points of the user.); and 
generating a third notification of a second user input to the user interface device in response to detecting mechanical force exerted at a second point of the more than one point (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.  For example, Fig. 6 indicates a plurality of touch points of the user.).

Claim 18, Son in view of Liu further teaches:
The method of claim 17, further comprising associating a user input to a respective change in capacitance of different pairs of conductive plates having conductive plates oriented in different planes to detect different deflection types in the housing (Liu, Fig. 5, Paragraph [0085], Touch sensors may be placed on all six sides of the electronic device.), the different deflection types being two or more deflection types from among compression, tension, shearing, bending, and torsion (Son, Fig. 1: 14, Paragraph [0025], The bending of the housing is functionally equivalent to the compression of the outer portion of the housing towards the rigid base 120.).

Claim 19, Son teaches:
A system (Son, Paragraph [0025], The electronic housing 110 is utilized for an electronic device.) comprising: 
identifying a first capacitance of at least one first pair of conductive plates associated with a housing of an electronic device being in a normal state (Son, Paragraph [0025], The measured capacitance between the inside surface 116 and the second conductive layer 122 prior to the user applying force to that section is interpreted as a first capacitance during a normal state.), the at least one first pair of conductive plates coupled to the housing (Son, Fig. 1: 116, 122, Paragraph [0025], A capacitance is measured between the conductive inside surface 116 and the second conductive layer 122.  The conductive inside surface 116 and second conductive layer 122 are thus functionally equivalent to a first pair of conductive plates.) and electrically isolated by a dielectric material (Son, Paragraph [0026], Various dielectric compressible structures can be placed between the two conductive layers.), the at least one first pair of conductive plates positioned to change relative orientation in relation to mechanical force that deforms the housing (Son, Paragraph [0025], When a user applies force to the section having the conductive layers, the housing deflects down, which changes the capacitance between the two conductive layers.); 
detecting a first change in capacitance from the first capacitance to a second capacitance of the at least one first pair of conductive plates (Son, Paragraph [0025], When the user applies force on the section and changes the capacitance between the two conductive layers, the capacitance effectively changes from the first capacitance to the second capacitance.); 
comparing the first change in capacitance to a threshold (Son, Paragraph [0025], The change in capacitance coincides with a level of force applied to the housing.  It would have been obvious to one of ordinary skill in the art for the change of capacitance to be compared to a threshold of 0, i.e. any change in capacitance is indicative of a force applied.); and 
in response to the first change exceeding the threshold, generates an input signal (Son, Paragraph [0025], In response to the change on capacitance, an input signal is generated for the electronic device.).
Son does not specifically teach:
A computer program product, comprising:
a non-transitory computer readable storage device; and 
program code on the non-transitory computer readable storage device that when executed by a processor associated with a communication device, the program code enables the communication device to provide functionality of:
detecting, via at least one capacitor driver coupled to the at least one pair of conductive plates;
in response to the first change exceeding the threshold, generating a notification.
Liu teaches:
A computer program product comprising volatile and non-volatile memory storing software instructions executed by a processor associated with an electronic device, which enables the electronic device to provide functionality (Liu, Fig. 21, Paragraphs [0182-0183]), comprising:
a non-transitory computer readable storage device (Liu, Fig. 21, Paragraphs [0182-0183]); and 
detecting, via the at least one capacitor driver (Liu, Fig. 4: 404, Paragraph [0082], The sensor drivers 404 read the captured data from capacitive sensors 402.) coupled to the at least one pair of capacitive sensors (Liu, Fig. 4: 402, Paragraph [0082]); and 
in response to the first change exceeding the threshold, generating a notification (Liu, Paragraph [0059], One example notification is the determination of the grip of the user, and notifying the UI and applications 208 accordingly.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son by integrating the teaching of the adaptive enclosure as taught by Liu.
The motivation would be better detect user interaction to avoid unintended screen rotations as well as detecting false touch events (see Liu, Paragraphs [0012] and [0015]).

Claims 2, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son (U.S. 2007/0242037 A1) in view of Liu et al. (U.S. 2016/0291731 A1), in view of Kang (U.S. 2014/0071077 A1).

Claim 2, Son in view of Liu further teaches:
The electronic device of claim 1, further comprising a user interface device communicatively coupled to the controller (Liu, Fig. 21: 2126). 
Son in view of Liu does not specifically teach:
Wherein the controller transmits the notification to the user interface device, which presents an indication that a potentially harmful mechanical force is detected.
Kang teaches:
The user interface device presents an indication that a potentially harmful mechanical force is detected (Kang, Paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son in view of Liu by integrating the teaching of a warning as taught by Kang.
The motivation would be to prevent damage to the electronic device, e.g. reduce the possibility of an unfavorable phenomenon like the discoloration of the display (see Kang, Paragraph [0008]).

Claim 13, Son in view of Liu further teaches:
The method of claim 12, further comprising: 
a user interface device (Liu, Fig. 21: 2126).
Son in view of Liu does not specifically teach:
Transmitting the notification to a user interface device; and presenting, on the user interface device, an indication that a potentially harmful mechanical force is detected.
Kang teaches:
The user interface device presents an indication that a potentially harmful mechanical force is detected (Kang, Paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son in view of Liu by integrating the teaching of a warning as taught by Kang.
The motivation would be to prevent damage to the electronic device, e.g. reduce the possibility of an unfavorable phenomenon like the discoloration of the display (see Kang, Paragraph [0008]).

Claim 20, Son in view of Liu further teaches:
The computer program product of claim 19, and 
a user interface device (Liu, Fig. 21: 2126).
Son in view of Liu does not specifically teach:
The program code enables the communication device to provide the functionality of: transmitting the notification to a user interface device; and presenting, on the user interface device, an indication that a potentially harmful mechanical force is detected.
Kang teaches:
The user interface device presents an indication that a potentially harmful mechanical force is detected (Kang, Paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son in view of Liu by integrating the teaching of a warning as taught by Kang.
The motivation would be to prevent damage to the electronic device, e.g. reduce the possibility of an unfavorable phenomenon like the discoloration of the display (see Kang, Paragraph [0008]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son (U.S. 2007/0242037 A1) in view of Liu et al. (U.S. 2016/0291731 A1), in view of Bernstein et al. (U.S. 2011/0141052 A1).

Claim 8, Son in view of Liu teaches:
The electronic device of claim 1.
Son in view of Liu does not specifically teach:
The housing comprises a base portion, a flip portion, and a pivot portion pivotally coupling the base portion to the flip portion to move between a closed position and an open position; and 
the at least one first pair of conductive plates is positioned to detect deformation of the pivot portion beyond the open position.
Bernstein teaches:
The housing comprises a base portion (Bernstein, Fig. 1: 12B), a flip portion (Bernstein, Fig. 1: 12A), and a pivot portion pivotally coupling the base portion to the flip portion to move between a closed position and an open position (Bernstein, Fig. 1: 16, Paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son in view of Liu by integrating the teaching of a device having a hinge, as taught by Bernstein.
The motivation would be to enhance customizability by allowing the user to adjust the touch sensor and force sensor sensitivity levels (see Bernstein, Paragraph [0013]).
As per the limitation of the at least one first pair of conductive plates is positioned to detect deformation of the pivot portion beyond the open position, it would have been obvious to one of ordinary skill in the art to modify the location of the conductive layers in Son in view of Liu, in view of Bernstein to the location of the hinge (see Bernstein, Fig. 1: 16).  Such a modification would not change the principal operation of the system, as a whole, and would thus yield predictable results.  See MPEP 2144.04.  By integrating the conductive layers into the hinge, the combination of Son in view of Liu, in view of Bernstein would be capable of sensing pressure applied to the hinge that causes a deformation of the outer layer of the hinge.  

Claim 15, Son in view of Liu teaches:
The method of claim 12.
Son in view of Liu does not specifically teach:
The housing comprises a base portion, a flip portion, and a pivot portion pivotally coupling the base portion to the flip portion to move between a closed position and an open position; and 
the at least one first pair of conductive plates is positioned to detect deformation of the pivot portion beyond the open position.
Bernstein teaches:
The housing comprises a base portion (Bernstein, Fig. 1: 12B), a flip portion (Bernstein, Fig. 1: 12A), and a pivot portion pivotally coupling the base portion to the flip portion to move between a closed position and an open position (Bernstein, Fig. 1: 16, Paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son in view of Liu by integrating the teaching of a device having a hinge, as taught by Bernstein.
The motivation would be to enhance customizability by allowing the user to adjust the touch sensor and force sensor sensitivity levels (see Bernstein, Paragraph [0013]).
As per the limitation of the at least one first pair of conductive plates is positioned to detect deformation of the pivot portion beyond the open position, it would have been obvious to one of ordinary skill in the art to modify the location of the conductive layers in Son in view of Liu, in view of Bernstein to the location of the hinge (see Bernstein, Fig. 1: 16).  Such a modification would not change the principal operation of the system, as a whole, and would thus yield predictable results.  See MPEP 2144.04.  By integrating the conductive layers into the hinge, the combination of Son in view of Liu, in view of Bernstein would be capable of sensing pressure applied to the hinge that causes a deformation of the outer layer of the hinge.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Son (U.S. 2007/0242037 A1) in view of Liu et al. (U.S. 2016/0291731 A1), in view of Nietfeld et al. (U.S. 2019/0138107 A1).

Claim 11, Son in view of Liu further teaches:
The electronic device of claim 10, wherein: 
the at least one first pair of the more than one pairs of conductive plates comprises at least two pairs of conductive plates oriented in different planes to detect different deflection types in the housing (Liu, Fig. 5, Paragraph [0085], Touch sensors may be placed on all six sides of the electronic device.), the different deflection types being two or more deflection types from among compression, tension, shearing, bending, and torsion (Son, Fig. 1: 14, Paragraph [0025], The bending of the housing is functionally equivalent to the compression of the outer portion of the housing towards the rigid base 120.), and
the controller associates a user input to a respective change in capacitance of the different pairs of conductive plates (Son, Paragraph [0025], The device associates the location and level of force applied to a particular part of the housing with a specific input generated by the user.).
Son in view of Liu does not specifically teach:
The controller comprises a machine learning engine.
Nietfeld teaches:
A machine learning algorithm (Nietfeld, Paragraph [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Son in view of Liu by integrating the teaching of a machine learning algorithm, as taught by Nietfeld.
The motivation would be to increase the accuracy of interpreting touch and force data corresponding to a user (see Nietfeld, Paragraph [0059]).

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument on Page 9 that the cited references fail to teach Applicant’s claimed “threshold”, the Examiner respectfully disagrees.  The Applicant’s argument does not provide evidence as to why the cited portions of the prior art are not equivalent to the Applicant’s claimed invention.  The Liu reference teaches an adaptive enclosure having a plurality of capacitive touch sensors (Liu, Paragraph [0058]) and a grip detection logic unit 300 for utilizing the sensors to determine when a user is gripping the adaptive enclosure (Liu, Paragraph [0059]).  In the cited example, when a parent hands the enclosure to a child, the detected grip, e.g. sensed by capacitive touch sensors 206 and/or 200, the capacitance changes.  Therefore, the change in capacitance is greater than a threshold of zero, and the grip of the child is subsequently detected.  Additionally, a change from gripping in a user’s left hand to a user’s right hand also represents a change in capacitance that is greater than a threshold of zero.  Applicant’s claimed “threshold” is not inherently or explicitly defined away from this interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similarly with respect to Applicant’s arguments regarding claim 3, the Applicant concludes that the teaching of Son does not support the rejection of the limitations of claim 3, but does not provide sufficient evidence as to why the teachings of Son are not equivalent to the Applicant’s claimed invention.  Son discloses that the dielectric compressible structures accommodate for changes in the distance between the inside surface 116 and the second conductive layer 122 (see Son, Paragraphs [0025-0026]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the structure in Son to be capable of being deformed while maintaining a rigid structure, because if the structure were breakable, the teachings of Son would not be capable of performing their intended function.  It is further noted that the Son reference does not explicitly teach that the structures are constructed to break, e.g. are only usable one time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683